Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “when the audio class- specific request command is not received, determining that the host does not support the first transmission bus format, electrically connecting the audio playback device to the host through the bus again and selecting second audio playback device information corresponding to a second audio bus transmission format to respond to the host according to the status descriptor request of the host such that when the audio class-specific request command is received, the response to the status descriptor request from the host is maintained.” in combination with other recited elements in independent claim 1. 

3.         TANAKA (U.S. Patent Application Pub. No: 20110305435 A1), the closest prior art of record, teaches the above object is fulfilled by a playback device for playing back a content recorded on a recording medium and performing functions related to the content, the functions related to the content including a standardized playback control function and a machine unique function that is unique to the playback device. TANAKA discloses the playback device including a platform unit operable to read a bytecode application from the recording medium and run the bytecode application; also a playback control unit operable to perform the playback control function; and a unique 

4.        Hisada et al. (U.S. Patent Application Pub. No:  20140188483 A1), teaches an audio device transfers voice data which requests playback, generated by a user to a portable player. Hisada discloses the portable player performs voice recognition of the transferred voice data and control for playback start is started in accordance with the content as the result of the voice recognition. Hisada suggests the audio device starts monitoring for a playback state of the portable player. Hisada further discloses if the 

5.      Therefore, the prior art of record doesn’t teach or render obvious “when the audio class- specific request command is not received, determining that the host does not support the first transmission bus format, electrically connecting the audio playback device to the host through the bus again and selecting second audio playback device information corresponding to a second audio bus transmission format to respond to the host according to the status descriptor request of the host such that when the audio class-specific request command is received, the response to the status descriptor request from the host is maintained.” as recited in independent claims 1 and 10.
 
6.         Dependent claims 2-9 and 11-18 recites limitations similar to those noted above for independent claims 1 and 10 are considered allowable for the same reasons noted above for claims 1 and 10.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                        Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Van Wie et al. (US Patent Application Pub. No: 20100146085 A1) teaches an audio playback devices enable a communicant to playback audio signals received during a virtual area communications session. Van Wie discloses exemplary audio playback devices include audio processing hardware (e.g., a sound card) for manipulating (e.g., mixing and applying special effects) audio signals, and speakers for outputting sounds. 

         Carpenter et al. (US Patent Application Pub. No: 20110125601 A1) a mobile device can receive accessory device information from the accessory and transmit the accessory device information to an online marketplace.  Carpenter discloses the mobile device can receive information indicating accessory-specific goods or services available from the online marketplace and display the received information as part of the invoked 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/GETENTE A YIMER/Primary Examiner, Art Unit 2181